Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to application filed on 12/09/2019. By this application,
Claims 1-20 are pending.

Information Disclosure Statement
The IDS filed on 12/09/2019 is considered and initialed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-6, 9, 14, 16-17, and 19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Borchers et al. (US 2010/0262761, hereafter Borchers), in view Jung et al. (US 2018/0081594, hereafter Jung)
	With respect to independent claim 1, Borchers recites
	A memory controller for controlling a plurality of memory devices, comprising: (disclosing a memory controller for managing a storage device, comprising a plurality of memory chips (para 0020; fig. 1 and relevant texts; see also paras 0038 and 0050))
a storage area manager configured to allocate the plurality of memory devices to a first group and a second group in response to a storage area setting command; and (disclosing the partitioning engine device #360 allocates a first partition and second partition when the device is booted (para 0062). That means in response to the booting, the host instructs the partitioning engine devices #360 to perform the partitioning, because the partitioning engine device #360 needs to be told what to do (see also para 0061))
a write operation controller configured to control a group selected from the first group and the second group according to a write request received from the host to store write data, (the method discloses different operation modes, including “SLC-mode MLC flash and standard mode MLC flash to provide high endurance of SLC-mimicking MLC flash for frequently written (or updated) data while utilizing lower cost MLC flash for data that are written (or updated) less frequently” (para 0024). Thereby, the controller may have a function that controls a group of memory chips selected from the SLC group if operating in the SLC-mode MLC flash or from the 
wherein at least one memory device included in the first group comprises memory blocks storing n data bits, where n is a natural number of 1 or more, and (disclosing the SLC chips and MLC chips. The SLC cells of the SLC chips have N= “one” bit per cell, and MLC cells of the MLC chips have M = multiple bit per cells (para 0035); wherein N and M are natural number)
wherein at least one memory device included in the second group of memory devices (at least one of the memory MLC chips of the above)  comprises memory blocks storing m data bits, where m is different from n, and where m is a natural number of 2 or more. (disclosing the SLC chips and MLC chips. The SLC cells of the SLC chips have N= “one” bit per cell, and MLC cells of the MLC chips have M = multiple bit per cells (para 0035); wherein N and M are natural number)
Borchers recites
a write operation controller configured to control a group selected from the first group and the second group according to a write request received from the host to store write data,
But Borchers does not explicitly recite
a write operation controller configured to control a group selected from the first group and the second group according to a type of a write request received from the host to store write data,
However, Jung discloses a method for storing data in a plurality of memories of a storage device #100 (para 0110), comprising allocating a first and second regions (paras 0004 and 0007). The process of storing data comprising sending a write request, write data, and one of the write modes to the storage devices (para 0100), the storage device then stores the write data to the first and second regions according to the write mode. Thus, a group of memory cells selected from the first region and second region according a type of the write request received from the host (fig. 13 and relevant texts; see also paras 0055, 0065, and 0100). Thus this method is analogous to what has been done by Borchers.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for writing data of Borchers, to include the method for writing data of Jung. Therefore, the combination discloses a write operation controller configured to control a group selected from the first group and the second group according to a type of a write request received from the host to store write data. The person of ordinary skill in the art would have been motivated to apply the modification for improving the write speed (Jung, para 0143)) 

With respect to claim 2, Borchers recites
The memory controller according to claim 1, wherein m is greater than n. (referring to the rejection for claim 1, M is greater than N)

With respect to claim 3, Borchers recites
The memory controller according to claim 2, wherein n is 1. (referring to the rejection for claim 1, N = “1”)

With respect to claim 4, the combination of Borchers and Jung recites
The memory controller according to claim 1, wherein the write request includes a flag indicating the type of the write request whether the request is a fast write request or a normal write request. (Jung, the write request includes a write mode information indicating the type of the write request whether the request is associated with a required performance defined by the write mode (fig. 14 and relevant texts), which may be an SLC mode, representing a high speed mode (para 0055), or a TLC write mode (para 0100) representing a normal write request)

With respect to claim 5, the combination of Borchers and Jung recites
The memory controller according to claim 4, wherein the write operation controller determines the selected group based on the flag and (Jung, from the rejection above, the controller determines the selected region(s) based on the write mode considered as a flag)
 controls the selected group of memory devices to store the write data in response to the write request. (Jung, from the rejection for claims 1 and 4 above, disclosing controlling the selected TLC region or SLC region to store data in response to the write request)


The memory controller according to claim 5, wherein the write operation controller determines the first group as the selected group when the flag indicates the fast write request. (Jung, disclosing the SLC region as the selected group when the write mode indicates an SLC mode (para 0055))

With respect to claim 9, the combination of Borchers and Jung recites
The memory controller according to claim 1, wherein the storage area setting command includes a size of a storage area for fast write. (disclosing “a non-volatile size command module configured to receive a size command via the interface from the host device, the size command indicative of a size of the non-volatile cache” (para 0005) and “While SLC flash memory is generally known for having better read and write performance (e.g., speed and endurance) than MLC flash” (para 0069); wherein “the NV cache may be programmed for single-level cells (SLC)” (para 0034; fig. 3C and relevant texts))

With respect to independent claim 14, Borchers recites
A storage device, comprising: a plurality of memory devices; and (fig. 1 and relevant texts)
a memory controller configured to allocate the plurality of memory devices to a first group and a second group in response to a storage area setting command received from a host, and to control a group selected from the first group and the second group according to a write request received from the host to store write data, wherein at least one memory device included in the first group comprises memory blocks storing n data bits, where n is a natural number of 1 or more, and wherein at least one memory device included in the second group comprises memory blocks storing m data bits, where m is a natural number greater than n. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 14)

With respect to claim 16, Borchers recites
The storage device according to claim 14, wherein the write request is a fast write request or a normal write request. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 16)

With respect to claim 17, Borchers recites
The storage device according to claim 16, wherein the memory controller determines the first group as the selected group when the write request is the fast write request. (similar rejection for claim 6 is applied, mutatis mutandis, to claim 17)

With respect to independent claim 19, Borchers recites
A method of operating a storage device including a plurality of memory devices and a memory controller for controlling the memory devices, the method comprising: (abstract, fig. 1 and relevant texts)
allocating the plurality of memory devices to a first group and a second group in response to a storage area setting command received from a host; and storing write data in memory devices included in a group selected from the first group and the second group according to a type of a write request, wherein at least one memory device included in memory devices included in the first group comprises memory blocks storing n data bits, where n is a natural number of 1 or more, wherein at least one memory device included in memory devices included in the second group comprises memory blocks storing m data bits, where m is a natural number greater than n, and wherein the type of the write request indicates whether the write request is a fast write request or a normal write request. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 19)

Claims 7-8 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Borchers et al. (US 2010/0262761, hereafter Borchers), in view Jung et al. (US 2018/0081594, hereafter Jung), as applied to claim 1 above, in view of Kashyap et al. (US 2019/0254478, hereafter Kashyap)
With respect to claim 7, Borchers recites
The memory controller according to claim 1, wherein the storage area manager allocates memory blocks included in at least two memory devices of the first group as a first block and allocates memory blocks included in at least two memory devices of the second group as a second block. (disclosing the partitioning engine device #360 allocates a first partition and second partition when the device is booted (para 0062); wherein the first partition comprises a plurality of SLC chips and second partition comprises a plurality of MLC chips (see the rejection for claim 1 above). The allocation suggests that blocks included in the first partition and second partition have been allocated)
Borchers recites
allocates memory blocks included in at least two memory devices of the first group as a first block and allocates memory blocks included in at least two memory devices of the second group as a second block
But Borchers does not explicitly recite
allocates memory blocks included in at least two memory devices of the first group as a first super block and allocates memory blocks included in at least two memory devices of the second group as a second super block
However, Kashyap discloses a method for writing data to SLC superblock and MLC superblocks (paras 0051 and 0076) of a storage medium #130, which comprises a plurality of flash memory devices (para 0038; see also para 0120). That suggests that the method allocates SLC blocks and MLC blocks from the flash memory devices to form the SLC superblock and MLC superblock, respectively, for writing data. Thus, this method is analogous to what has been done by Sela.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for writing data of Borchers, to include the method for writing data of Kashyap. Therefore, the combination discloses allocates memory blocks included in at least two memory devices of the first group as a first super block and allocates memory blocks included in at least two memory devices of the second group as a second super block. The person of ordinary skill in the art would have been motivated to apply the modification for improving performance while increasing storage integrity (Kashyap, paras 0005 and 0088)) 


The memory controller according to claim 1, wherein: (see the rejection for claim 7) each of memory devices included in the first group and memory devices included in the second group comprises a plurality of planes, (Kashyap, disclosing the SLC blocks and MLC blocks are located on a plurality of planes (para 0096))
each of the plurality of planes comprises a plurality of memory blocks, (Kashyap, para 0096)
the storage area manager allocates memory blocks included in at least two planes of a memory device in the first group as a first super block, and (Kashyap, disclosing allocating the SLC superblocks from a plurality of planes (para 0096))
the storage area manager allocates memory blocks included in at least two planes of a memory device in the second group as a second super block. (Kashyap, disclosing allocating the MLC superblocks from a plurality of planes (para 0096))

Claims 10-11 and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Borchers et al. (US 2010/0262761, hereafter Borchers), in view Jung et al. (US 2018/0081594, hereafter Jung), as applied to claims 9 and 19 above, in view of Aszmann et al. (US 2011/0010488, hereafter Aszmann)
With respect to claim 10, the combination of Borchers and Jung recites
The memory controller according to claim 9, wherein the storage area manager adjusts an amount of memory allocated to the first group based on a ratio of the storage area for the fast write to an entire storage area of all of the plurality of memory devices. 
Borchers recites
adjusts a number of memory devices allocated to the first group based on requirement
But Borchers does not explicitly recite
adjusts a number of memory devices allocated to the first group based on a ratio of the storage area for the fast write to an entire storage area of all of the plurality of memory devices
However, Aszmann discloses a method for storing data on a data storage system comprising a plurality of SSDs (para 0005), including SLC SSDs and MLC SSDs (paras 0033-0040). The method comprises adding additional SLC SSD when it is actually needed (para 0034) such as for storing frequently accessed data (paras 0014 and 0041) in order to improve write speed and storage efficiency (para 0043; see also paras 0033 and 0036). Since the addition must be based on the actual need; wherein “an overall goal for the system is to store data in the most efficient, reliable, and least costly manner” (para 0026); and thereby, it is based on “the most efficient, reliable, and least costly manner the method may compute the number of SLC SSDs in the storage system when adding the SLC SSD to the storage system. In other words, the method adjusts the number of SLC SSD devices based on the total number of SSD devices in the storage 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for writing data of Borchers, to include the method for writing data of Aszmann. Therefore, the combination discloses adjusts a number of memory devices allocated to the first group based on a ratio of the storage area for the fast write to an entire storage area of all of the plurality of memory devices. The person of ordinary skill in the art would have been motivated to apply the modification for improving data storage system and method that includes SSDs and utilizes data progression to improve the efficiency of the system (Aszmann, para 0004))

With respect to claim 11 the combination of Borchers and Aszmann recites
The memory controller according to claim 10, wherein the storage area manager adjusts the total number of memory devices allocated to the first group after comparing a threshold ratio with the ratio. (Aszmann, the disclosure of “an overall goal for the system is to store data in the most efficient, reliable, and least costly manner” (para 0026; see also para 0032) suggests after adding the additional SLC SSD device to the storage system, the number of SLC SSD devices in the storage system may be an optimal number; and thereby, the optimal number of SLC SSD devices and the total number of SSD devices in the storage system may be considered as a threshold ratio. And in order to achieving the overall goal, the method may be assumed to compare the ratio with the threshold ratio) 


 The method according to claim 19, further comprising adjusting a number of memory devices allocated to the first group based on a ratio of a storage area for fast write to an entire storage area of all of the plurality of memory devices, (similar rejections for claims 10-11 are applied, mutatis mutandis, to claim 20) wherein the storage area setting command includes size information of the storage area for the fast write. (similar rejection for claim 9 is applied, mutatis mutandis, to claim 9)

Claims 12-13 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Borchers et al. (US 2010/0262761, hereafter Borchers), in view Jung et al. (US 2018/0081594, hereafter Jung), as applied to claim 1 above, in view of Kurashige (US 2009/0222615)
With respect to claim 12, the combination of Borchers and Jung recites
The memory controller according to claim 1, wherein: the storage area manager generates storage area management information for memory devices included in the first group and memory devices included in the second group, and the storage area management information is stored in the storage device. (Borchers, disclosing the storage device generates and stores physical configuration and information about the partitioning scheme on memory #116 in the storage device #100 (para 0062). One of the physical configuration and the partitioning scheme information or both may be considered as the claimed storage area management information.
Borchers recites
the storage area management information is stored in the storage device

the storage area management information is stored in the plurality of memory devices
	However, Kurashige discloses a method for storing the management data in fixed areas in the NAND memories (paras 0062-0063), analogous to what has been done by Borchers.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for storing management information of Borchers, to include the method for storing data management of Kurashige. Therefore, the combination discloses adjusts a number of memory devices allocated to the first group based on a ratio of the storage area for the fast write to an entire storage area of all of the plurality of memory devices. The person of ordinary skill in the art would have been motivated to apply the modification for providing quick access to data management without consulting a logical/physical table #108a; and thereby, improved performance of memory systems (Kurashige, 0063))

With respect to claim 13, the combination of Borchers and Kurashige recites
The memory controller according to claim 12, wherein the storage area manager is configured to allocate memory devices to the first group and the second group based on the storage area management information received from the plurality of memory devices when the plurality of memory devices are booted up. (Borchers discloses a partitioning engine #360 that defines the first and second partitions based on physical configuration and partitioning scheme information received from the plurality of flash memory chips in the data storage device #100 when the data storage device #100 is booted (paras 0062-0063); Kurashige, 

Claims 15 and 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Borchers et al. (US 2010/0262761, hereafter Borchers), in view Jung et al. (US 2018/0081594, hereafter Jung), as applied to claim 14 above, in view of Liu et al. (US 2019/0179698, hereafter Liu)
With respect to claim 15, Borchers recites
The storage device according to claim 14, wherein the memory controller allocates memory blocks included in at least two memory devices of the first group as a memory block, and allocates memory blocks included in at least two memory devices of the second group as a memory block. (Borchers, disclosing allocating SLC NAND flash memory chips as a first group and MLC NAND flash memory chips as a second group. Each group has more than two chips, and each of the chips has a one or more memory blocks. That means Borchers allocates memory blocks of the first group and memory blocks of the second group (para 0035; fig. 1 and relevant texts)
Borchers recites
allocates at least two memory devices of the first group as a memory block 
allocates at least two memory devices of the second group as a memory block
But Borchers does not explicitly recite
allocates at least two memory devices of the first group as a second super block
allocates at least two memory devices of the second group as a second super block

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for allocating memory blocks of Borchers, to include the method for allocating memory blocks as superblocks of Liu. Therefore, the combination discloses allocates at least two memory devices of the first group as a second super block, and allocates at least two memory devices of the second group as a second super block. The person of ordinary skill in the art would have been motivated to apply the modification for improving optimizing efficiency by managing physical blocks and data arrangement with a fine granularity (Liu, para 0002))

With respect to claim 18, Borchers recites
The storage device according to claim 15, wherein: the memory controller adjusts a number of memory devices allocated to the first group based on a ratio of a storage area for fast write to an entire storage area of all of the plurality of memory devices, and (similar rejection for claim 10 is applied, mutatis mutandis, to claim 18) the storage area setting command includes size information of the storage area for the fast write. (similar rejection for claim 9 is applied, mutatis mutandis, to claim 18)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/

/RYAN BERTRAM/Primary Examiner, Art Unit 2137